Citation Nr: 1728713	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Charles Kempton Letts, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.  He died in June 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant testified at a video conference hearing before the Board in May 2015. 

In September 2015, the Board remanded the claim for additional development.  

The issue of whether there was clear and unmistakable error (CUE) in a December 1996 rating decision, which granted service connection for posttraumatic stress disorder (PTSD) and awarded a rating of 30 percent rating effective August 21, 1996, was raised during the appellant's May 2015 video conference hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted above, and at the time of the Board's September 2015 remand, the issue of whether there was CUE in a December 1996 rating decision, which granted service connection for PTSD, and awarded a rating of 30 percent rating effective August 21, 1996, was raised during the appellant's May 2015 video conference hearing.  Specifically, during the May 2015 hearing, the Veteran's representative argued that the Veteran should have been awarded a 100 percent rating at that time, such that the appellant would be eligible for dependent and indemnity compensation (DIC) pursuant to 38 U.S.C. § 1318, as the Veteran would have been rated as 100 percent disabled for more than 10 years at the time of his death.  Meyers v. Derwinski, 1 Vet. App. 127 (1991) (the Board is required to review all issues which are reasonably raised from a liberal interpretation of the appellant's substantive appeal); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The Board's September 2015 remand noted that the CUE issue had not yet been adjudicated by the AOJ, and therefore the Board did not have jurisdiction over it.  It was accordingly referred to the AOJ for appropriate action.  

Unfortunately, while the case was recertified to the Board, the issue of whether there was CUE in the RO's December 1996 rating decision has still not been adjudicated.  This CUE issue is considered to be part and parcel with a claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318,  and it is inextricably intertwined with the claim for service connection for the cause of the Veteran's death (which is itself considered to be part and parcel with a claim for DIC benefits under the provisions of 38 U.S.C.A. § 1310).  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the CUE claim must be decided prior to the DIC claim being decided.  

The Board further notes that since the Board's September 2015 remand, this case has been advanced on the Board's docket due to the appellant's serious illness (terminal cancer), pursuant to 38 C.F.R. § 20.900(c).  Given the serious health crisis facing the appellant, the Board urges the AOJ to move expeditiously on this appeal.

Accordingly, on remand, the CUE claim, and the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, must be adjudicated, followed by readjudication of the claim for service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issues of: 1) whether there was CUE in a December 1996 rating decision, which granted service connection for PTSD, and awarded a rating of 30 percent rating, effective August 21, 1996, and 2) entitlement to dependency and indemnity compensation benefits (DIC) under 38 U.S.C.A. § 1318.  

2.  Thereafter, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  

3.  If any of the benefits sought are not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




